Sheldon, J.
The first contention made by the defendant Lackey, hereinafter called the defendant, is that these bills ought to be dismissed by reáson of loches on the part of the plaintiff. That defense was not set up in the pleadings, and is not now open to the defendant as of right. Stewart v. Joyce, 201 Mass. 301. Nor, considering the character of the actions, and the facts found by the master, ought such a defense to be sustained. As to most of the transactions complained of, the delay in bringing suit has been largely due to the misplaced confidence reposed-in the defendant by the plaintiff and her aunt and sister, in whose right the second suit is brought. The defendant has not changed his position or lost anything from the fact that the suits were not brought earlier. Stewart v. Finkelstone, 206 Mass. 28, 36. As to some of the complaints made against him, he rests his defense on the ground that the bills were prematurely brought.
The judge of the Superior Court sustained the defendant’s exceptions numbered thirteen to twenty inclusive, so far as they related to • the master’s assumption of law that there was no merger of the defendant’s obligation of $2,050 to Elizabeth S, Hawkes by the two ten year notes, each for half that sum which *431the defendant gave respectively to the plaintiff and her sister Sarah. The plaintiff did not appeal, and the correctness of this ruling is not before us. But the judge also found as a conclusion of fact and law from the whole of the master’s report that the plaintiff and her sister were induced to receive the payments of interest upon these notes by undue influence of the defendant, and that the notes should be reformed into demand notes carrying interest at four per cent to the date of the filing of the bill and thereafter at six per cent. The right of the judge to make further or different findings by inferences drawn from the facts reported by the master is settled. Rosenberg v. Schraer, 200 Mass. 218. American Circular Loom, Co. v. Wilson, 198 Mass. 182, 200, and cases cited. And see Knowles v. Knowles, 205 Mass. 290, 294. But the defendant contends that this finding, that the conduct of the plaintiff and her sister was induced by the undue influence of the defendant, was unsupported by the facts found and reported by the master and was unwarranted. This contention makes it necessary to examine the master’s report.
He has found that at the time of the transactions in question the plaintiff and her sister were each more than fifty years of age, with no property except what had come to them from their aunt, Elizabeth S. Hawkes. They were intelligent and well educated and knew the character and meaning of interest on money and of the time at which a note was payable. But they had scarcely any business experience, and at the beginning of the time in question were almost like children in money matters; and these facts were known to the defendant. They trusted him implicitly, and apparently always did what he asked or advised, although the legal matters connected with their aunt’s estate were, as the defendant knew, in the hands of an attorney, who had not been consulted about these notes and was not present when they were given. The defendant was a relative of these ladies, was intimate with them, and they had confidence in him. He was about thirty years of age and a college graduate. He had had little business experience except through his speculations in stocks, which seem to have been extensive and long continued, and apparently were finally disastrous. For about two years he had acted for these sisters, and for their *432aunt" in her lifetime, making some investments for them with a part of the money which he procured from them. That fiduciary relation and their confidence in him continued until some months before the first of the suits was brought. He asked for the ten year extension of the notes for his own advantage and not in the interest of their aunt’s estate, which had become practically theirs. He did not make any false or fraudulent representation of fact to them in connection with this matter. They acted, and it is a fair and really a necessary inference from the findings of the master that he knew that they acted and intended that they should act, from a feeling of blind and unquestioning trust in him, and also of accommodation towards him, apparently without considering or appreciating the possible effect of their accepting the notes; partly also from a desire, which began in them soon after their aunt’s death, to help his speculations and themselves to participate in these, as they afterwards did in one of them. But they acted in taking these notes and in receiving payments of interest thereon without any coercion or inducement on his part, unless his letting them do so without any special warning or discussion or any suggestion that they should consult their attorney, and knowing their trust and confidence in him, constitute in law such inducement or coercion. In other words, owing to them the duties which grew out of the fiduciary relations that existed between them and him, he acted, and availed himself of their trust and confidence in him to lead them to act, for his own benefit and advantage and to their hazard and detriment with reference to the fiduciary obligations which he owed to them.
The law in relation to such transactions is well settled. It was succinctly stated by Lord Chelmsford in Tate v. Williamson, L. R. 2 Ch. 55,61: “ Wherever two persons stand in such a relatian that, while it continues, confidence is necessarily reposed by one, and the influence which naturally grows out of that confidence is possessed by the other, and this confidence is abused, or the influence is exerted to obtain an advantage at the expense of the confiding party, the person so availing himself of his position will not be permitted to retain the advantage, although the transaction could not have been impeached if no such confidential relatian had existed.” The principle has been affirmed by this court *433in many cases where, under diverse circumstances and by reason of different relations, a special duty was owed by one party to another, either by reason of confidence having been reposed in the former or because of a duty having been created by law. It was applied to dealings between attorney and client in Hill v. Hall, 191 Mass. 253; to trustees in Hayes v. Hall, 188 Mass. 510; to executors in Bowen v. Richardson, 133 Mass. 393; to brokers, as to matters within the scope of their agency, in Quinn v. Burton, 195 Mass. 277, 279; to directors of a corporation in Parker v. Nickerson, 112 Mass. 195; to promoters in Hayward v. Leeson, 176 Mass. 310, and Old Dominion Copper Mining & Smelting Co. v. Bigelow, 188 Mass. 315, and 203 Mass. 159. Although the court were divided in opinion in the final decision of the case last cited, there was no disagreement as to the general principle stated. See further Woodbury v. Woodbury, 141 Mass. 329, Lane v. Moore, 151 Mass. 87, and In re Garnett, 31 Ch. D. 1. This is a question of the violation of the duties "owed by one who stands in a relation of trust and confidence, not the exertion of undue influence by one who owed no special duty and who sought to gain his end either by actual deception or by means of a domination over the mind of the person practised upon, as in Howe v. Howe, 99 Mass. 88, and similar cases.
We are clearly of opinion that the conclusion of the judge as to this matter was well warranted by the master’s report.
The fact that the plaintiff and her sister had received some payments of interest upon these notes was not under the circumstances conclusive evidence of an election on their part to confirm the taking of the notes. Pressed to its strongest, this could not amount to more than an admission by them. Like all bare admissions, it was merely evidence to be considered, as it has been considered, by the master.
The fact that Elizabeth S. Hawkes passed the title to the check for SI,600 to the defendant through his father, and that the attempt was made to indorse it first to the father, then to be indorsed by the father to the defendant, does not make it necessary to find that this was a loan by her to the father and not to the defendant. This too was a piece of evidence, upon which the master was to pass. He has done *434so, with other evidence which is not before us. We cannot revise his finding.
Upon examination of the master’s report, the defendant’s exceptions thereto, and the interlocutory and final decrees entered thereon, we find no error in the allowances of interest that finally were made, and only one matter that calls for any discussion. The master reported the sums found due from the defendant in each transaction, and reckoned interest thereon in various ways to meet the different rules of law that might be found to be applicable. The judge sustained the defendant’s contention that he should be charged only with simple interest, and as to some matters with interest to be computed at the rate of only four per cent up to the dates of filing the respective bills. But the defendant contends that in the final decrees interest was charged upon the aggregate sums found by the master from the date of the filing of the master’s report, and that the result of this was to charge him with interest at least once compounded, because the amounts reported were made up in part of interest reckoned up to the date of the report. It might be doubted whether upon this record such a position is open to the defendant. Young v. Winkley, 191 Mass. 570. We assume however that he may contend that the final decree was erroneous in any particular disclosed by the record. Nelson v. Winchell & Co. 203 Mass. 75, 93.
It was early decided that where the plaintiff in an action upon a contract was delayed in obtaining judgment by an unsuccessful effort of the defendant to obtain a new trial, his judgment . should include interest upon the amount of the verdict from the time that it was rendered. Vail v. Nickerson, 6 Mass. 262. This rule has since been extended by statute and applied to all awards of county commissioners, committees or referees, and reports of auditors or masters in chancery, as well as to all verdicts of juries. R. L. c. 177, § 8. That is decisive of the present contentions. It was the plaintiff’s right to have interest computed as the defendant contends was done. See East Tennessee Land Co. v. Leeson, 185 Mass. 4; Jackson v. Brockton, 182 Mass. 26.
All the points that were argued before us are covered by what has been said. In each case the decrees appealed from, unless *435the Superior Court should see fit to revise the computations of interest upon which the final decrees were based, must be modified by charging the defendant with additional interest for the time that has since passed and with the costs of this appeal; and so modified must be affirmed.

So ordered.